Case 6:20-cv-01433-PGB-GJK Document 11 Filed 10/09/20 Page 1 of 2 PageID 64




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 TIM FOOTE,
                            Plaintiff,
 v.                                                            Case No. 6:20-CV-01433-PGB-GJK
 TRANS UNION LLC,
                            Defendants.
                                                        /

                             DEFENDANT TRANS UNION LLC’S
                        NOTICE OF PENDENCY OF RELATED ACTIONS

            In accordance with Local Rule 1.04(d), I hereby certify that the instant action:

____ IS                     related to pending or closed civil or criminal case(s)

                            previously filed in this Court, or any other federal or state

                            court, or administrative agency as indicated below:

                            ________________________________________________

                            ________________________________________________

_X_ IS NOT                  related to any pending or closed civil or criminal case filed

                            with this Court, or any other Federal or State court, or

                            administrative agency.

            I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than fourteen (14) days after appearance of the party.




                                                                                                1
4607165.1
Case 6:20-cv-01433-PGB-GJK Document 11 Filed 10/09/20 Page 2 of 2 PageID 65




                                                  Respectfully submitted,

                                                  /s/ Charlotte Long
                                                  Charlotte Long
                                                  Florida Bar No. 0112517
                                                  QUILLING, SELANDER, LOWNDS
                                                  WINSLETT & MOSER, P.C.
                                                  6900 N Dallas Parkway, Suite 800
                                                  Plano, Texas 75024
                                                  Telephone: (214) 560-5461
                                                  Facsimile: (214) 871-2111
                                                  clong@qslwm.com
                                                  COUNSEL FOR TRANS UNION LLC




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of October 2020, the foregoing document is being served

this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF participant:

 Tim Foote
 withoutrecourse@protonmail.com
 3208-C East Colonial Drive
 Unit 159
 Orlando, FL 32803
 (407) 633-9297
 Plaintiff Pro Se


                                                  /s/ Charlotte Long
                                                  Charlotte Long




                                                                                                      2
4607165.1
